In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-15-00174-CR


                           ULYSSES RAY MEEK, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 84th District Court
                                  Ochiltree County, Texas
                Trial Court No. 4888, Honorable William D. Smith, Presiding

                                  December 29, 2015

                            MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Ulysses Ray Meek, appealed his conviction for the offense of

possession of a controlled substance. Appellant was sentenced to serve one year in a

State Jail Facility. On December 15, 2015, appellant and the State filed a Joint Motion

to Dismiss Appeal.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the
motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                              Mackey K. Hancock
                                                  Justice


Do not publish.




                                          2